865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Helen J. KELLY, Plaintiff-Appellant,v.Michael LONDEREE;  Mrs. Londeree G.A. Shumaker, Jr.,Sheriff;  J.R. Snoddy, Jr., Judge;  E.M. Wright,Commonwealth's Attorney;  Administrator and Commissioners ofBuckingham County, Defendants-Appellees.
No. 88-2859.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1988.Decided:  Dec. 30, 1988.

Helen J. Kelly, appellant pro se.
William S. Kerr, Marvin H. Dunkum, Jr., for appellees.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Helen J. Kelly appeals from the district court's order dismissing, without prejudice, her suit filed pursuant to diversity of citizenship jurisdiction, 28 U.S.C. Sec. 1332.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kelly v. Londeree, C/A No. 87-160-L (W.D.Va. June 15, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.